Citation Nr: 1134333	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-35 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for pseudofolliculitis barbae with residual scarring for the period from June 1, 2007 to June 27, 2010.  

2.  Entitlement to an initial rating higher than 30 percent for pseudofolliculitis barbae with residual scarring for the period since June 28, 2010.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran had active service from July 1991 to January 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 RO rating decision that, in pertinent part, granted service connection and a 10 percent rating for pseudofolliculitis, effective June 5, 2007.  

A June 2011 RO decision recharacterized the Veteran's service-connected pseudofolliculitis as pseudofolliculitis barbae with residual scarring (listed as pseudofolliculitis barbae with residuals scarring of the right cheek and posterior neck), and increased the rating to 30 percent, effective June 29, 2010.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  By this decision, the RO also assigned an earlier effective date of June 1, 2007 for the already assigned 10 percent rating for the Veteran's service-connected pseudofolliculitis barbae with residual scarring.  

The Board notes that the October 2007 RO decision (noted above) also addressed other matters that have not been listed.  In November 2007, the Veteran returned a notice of disagreement addressing those matters.  A January 2008 RO decision addressed one of the matters listed in the Veteran's November 2007 notice of disagreement.  The RO issued a responsive statement of the case in January 2008.  The record does not reflect that a timely substantive appeal has been submitted as to those matters, and thus, the Board does not have jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA skin diseases examination in June 2010.  The diagnoses were pseudofolliculitis barbae with residuals as noted and scars with residuals as noted.  The Veteran reported that he was not receiving treatment for his scars, but that he was receiving treatment for his pseudofolliculitis barbae, which included an oral antibiotic and a prescription cream.  It was noted that the Veteran was taking Minocycline three times a day and that he used Terbinafine cream which he applied daily.  The Veteran indicated that both of those medications gave him moderate relief.  He reported that the other treatment for his skin condition was to not shave closely.  He stated that his scars were painful and he would get skin infections whenever he was off his medications.  The Veteran indicated that the skin infections would occur approximately every two weeks.  He remarked that he had to take the medication consistently and continuously to avoid such problems.  The Veteran reported that the Minocycline sometimes gave him occasional nausea.  

The Board observes that the examiner did not specifically address such information as whether the Veteran required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Findings in this regard are necessary for properly rating the Veteran under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 to 7805, 7806, and 7813 (2010).  

Additionally, the Board notes that the Veteran has received treatment for his service-connected pseudofolliculitis barbae with residuals scarring subsequent to the June 2010 VA skin diseases examination.  

For example, a December 2010 VA treatment related an assessment that included tinea versicolor of the back, Sulfacetamide ordered.  

A March 2011 VA treatment entry indicated an assessment that included tinea versicolor of the back, with Sulfacetamide helping, but not resolved, and an ear cyst.  As to the Veteran's skin, the examiner reported that the Veteran had controlled acne on his face and that his back had multiple dry and raised areas with darker pigment.  

The Board observes that there is simply not enough recent medical evidence of record in order to properly address the Veteran's claim.  Additionally, the record raises a question as to the current severity of the Veteran's service-connected pseudofolliculitis barbae with residuals scarring.  Specifically, it is not clear from the record whether or not the Veteran's skin problems require constant or near-constant systemic therapy involving corticosteroids or other immunosuppressive drugs.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for skin problems since March 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since March 2011 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected pseudofolliculitis barbae with residual scarring.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's pseudofolliculitis barbae with residual scarring should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 to 7805, 7806, and 7813.  The examiner is specifically requested to indicate whether the Veteran required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

3.  Thereafter, review the Veteran's claims for entitlement to an initial rating higher than 10 percent for pseudofolliculitis barbae with residual scarring for the period from June 1, 2007 to June 27, 2010, and entitlement to an initial rating higher than 30 percent for pseudofolliculitis barbae with residual scarring for the period since June 28, 2010.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


